COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Michael Francis Palma v. Harris County Appraisal Review
                            Board

Appellate case number:      01-17-00705-CV

Trial court case number:    2017-32712

Trial court:                113th District Court of Harris County

        Appellant, Michael Francis Palma, has filed a notice of the appeal of the trial
court’s final judgment granting appellee Harris County Appraisal Review Board’s plea to
the jurisdiction and dismissing the case for want of jurisdiction without prejudice. Palma
has filed an “Amended Motion for Temporary Injunction to Harris County Appraisal
Review Board and Harris County Appraisal District for Tax Year 2017 Situs Hearing,”
asserting that a hearing is set for November 28, 2017. The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: November 16, 2017